UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1882


BUTCH JOHNSON,

                 Plaintiff - Appellant,

          v.

PALMETTO CITIZENS FEDERAL CREDIT UNION,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:14-cv-01568-TLW)


Submitted:   November 19, 2015             Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Butch Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Butch Johnson appeals the district court’s order adopting

the magistrate judge’s recommendation to dismiss, after a 28

U.S.C. § 1915 (2012) review, Johnson’s claims alleging breach of

contract and unfair trade practices by Palmetto Citizens Federal

Credit Union.       We affirm.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                            Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).              Moreover, we limit our review to

the issues raised in the appellant’s informal brief.                           See 4th

Cir. R. 34(b).       Johnson waived appellate review of the district

court’s     dispositive     holdings       by      failing      to    file     specific

objections     to    the    magistrate        judge’s      recommendation          after

receiving     proper    notice,     and       by   failing       to   challenge      the

district court’s dispositive holdings in his informal brief.

     Accordingly, we affirm the district court’s judgment.                            We

dispense     with    oral   argument       because        the    facts       and   legal

contentions    are     adequately   presented        in    the    materials        before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED

                                          2